McAdam, C. J.
The clerk properly refused to tax the defendant’s costs. See Cooper v. Jolly, 30 Hun, 224, affirmed, 96 N. Y. 667; Briggs v. Allen, 4 Hill, 538; Williard v. Strachan, 3 Civil Proc. R. 452; Crosley v. Cobb, 42 Hun, 167; Reed v. Batten, 6 N. Y. Supp. 708,—which must prevail against the case reported in 41 Hun, 249, (Blashfield v. Blashfield.) The rule as settled seems to be that to entitle a defendant to costs in a case where he succeeds as to one of several causes of action, nothing short of a specific verdict in his favor as to such cause of action will suffice. Action of clerk affirmed. See Durant v. Abendroth, 13 Civil Proc. R. 434.